-Cobb, J.
An execution issued from a justice’s court of Glascock county was carried to Warren county, and there “backed’’ as follows: “Georgia, Warren county. 425th Dist. G. M. To all and singular the constables of Warren county. E. L. Howell, N. P. & Ex. J. P.” Held, that this-was a sufficient “backing” under the Civil Code, §4160, to authorize the levy of the execution by a deputy-sheriff of Warren county upon property of the defendant situated in that county. Dickson v. Burwell, 113 Ga. 93 (2).

Judgment reversed.


All the Justices concur.